BLOODWORTH, Justice
(concurring specially.)
I concur with Mr. Justice Beatty’s assessment of the indictment that it is so unclear that it is impossible to tell whether petitioner is charged with forgery of the check or forgery of the purported indorsement. According to the Court of Criminal Appeals’ opinion, the petitioner’s name appears on both.
*1154Forgery of a check and forgery of an indorsement are different offenses as Mr. Justice Foster pointed out, for a majority of this Court in Brown v. State, 242 Ala. 485, 7 So.2d 28 (1942). Thus, the indictment fails to apprise the petitioner of the offense so as to enable him to know what is the charge in the indictment. Tit. 15, § 232, Code of 1940.
Additionally, if forgery of the indorsement is the charge which was intended against petitioner, the indictment must plainly charge the forgery of the indorsement. Brown v. State, 30 Ala.App. 339, 7 So.2d 24 (1942).
ALMON, J., concurs.,